         Case 2:16-cr-00094-wks Document 413 Filed 04/28/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :               No. 2:16-CR-94
                                              :
BRIAN FOLKS                                   :

          DEFENDANT’S MOTION IN LIMINE ON THE USE OF EXTRINSIC
                 EVIDENCE TO IMPEACH UNDER FRE 613(b)

       Defendant Brian Folks submits this memorandum regarding the use of extrinsic evidence

to impeach the credibility of witnesses during cross-examination. During the cross-examination

of prosecution witnesses Mandy L. and Mary P., the Government objected to the defense reading

the witnesses’ prior inconsistent statements, after defense counsel had confronted these witnesses

with these statements and provided them an opportunity to explain or deny the statements.

Under Federal Rule of Evidence 613(b), a party may introduce extrinsic evidence of inconsistent

statements to impeach witnesses’ credibility. Mr. Folks raises this issue now, in the midst of

trial, seeking clarification from the Court as to how inconsistent statements can be used for

impeachment going forward.

       “When examining a witness about the witness’s prior statement, a party need not show it

or disclose its contents to the witness. But the party must, on request, show it or disclose its

contents to an adverse party’s attorney.” Federal Rule of Evidence 613(a). “Extrinsic evidence

of a witness’s prior inconsistent statement is admissible only if the witness is given an

opportunity to explain or deny the statement and an adverse party is given an opportunity to

examine the witness about it, or if justice so requires.” Federal Rule of Evidence 613(b); see

also United States v. Strother, 49 F.3d 869, 874 (2d Cir. 1995) (explaining that “[a] witness’s

prior statement may be offered to impeach that witness’s credibility if (1) the statement is
         Case 2:16-cr-00094-wks Document 413 Filed 04/28/19 Page 2 of 4




inconsistent with the witness’s trial testimony, (2) the witness is afforded an opportunity to deny

or explain the same, and (3) the opposing party is afforded the opportunity to cross-examine the

witness thereon.”). “‘[S]tatements need not be diametrically opposed to be inconsistent.’”

Strother, 49 F.3d at 874 (quoting United States v. Agajanian, 852 F.2d 56, 58 (2d Cir. 1998)).

“[A] third party’s characterization of a witness’s statement can constitute a prior statement of the

witness where the witness has ‘subscribed to that characterization.’” Strother, 49 F.3d at 875

(quoting United States v. Almonte, 956 F.2d 27, 29 (2d Cir. 1992)). “Extrinsic evidence of a

prior inconsistent statement is more persuasive to a jury than a witness’s acknowledgement of

inconsistencies in a prior statement.” Strother, 49 F.3d at 876 (citations omitted).

       For example, in a case where a defense witness testified that he had not spoken to his

brother on the phone while the brother was in jail, in rebuttal, the government was permitted to

play the recording of this witness’s phone call to his brother. See United States v. Feliciano, 761

F.3d 1202, 1209-1210 (11th Cir. 2014); see also United States v. Demosthene, 334 F.Supp.2d

378, 381-82 (S.D.N.Y. 2004) (ruling that the defendant could play a tape recording to impeach

the government’s cooperating witness if the witness “denies having made the statements he made

in the taped recording or directly contradicts statements made therein.”).

       Accordingly, the defense should be permitted to introduce evidence of prior inconsistent

statements during cross-examination, after confronting witnesses with these statements, and

allowing the witnesses to deny or explain those statements. In this case, these prior inconsistent

statements are prior grand jury testimony, recorded police interviews, and proffer reports

prepared by the Government. All of these materials have been provided to Mr. Folks by the

Government, and the Government is well aware of its witnesses’ own statements. To the extent

that the Government witnesses’ trial testimony contradicts or is inconsistent with these




                                                 2
         Case 2:16-cr-00094-wks Document 413 Filed 04/28/19 Page 3 of 4




witnesses’ prior statements, the defense submits that it should be permitted to introduce these

prior inconsistent statements as impeaching evidence under Rule 613(b), after the witness is

given the opportunity to explain or deny the statement. Mr. Folks respectfully asks the Court to

consider this issue before testimony resumes on Monday, April 29, 2019.



Dated at Brandon and Burlington, Vermont this 28th day of April, 2019.




  By: __/s/ Mark Kaplan_________                     By: __/s/ Natasha Sen________
      Mark A. Kaplan, Esq.                               Natasha Sen
      KAPLAN & KAPLAN                                    Attorney
      95 St. Paul Street, Suite 405                      P.O. Box 193
      Burlington, Vermont 05402                          Brandon, Vermont 05733
      (802) 651-0013                                     (802) 825-6385
      Counsel for Brian Folks                            Counsel for Brian Folks




                                                3
         Case 2:16-cr-00094-wks Document 413 Filed 04/28/19 Page 4 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF VERMONT


UNITED STATES OF AMERICA                    :
                                            :
              v.                            :              No. 5:16-CR-94
                                            :
BRIAN FOLKS                                 :


                               CERTIFICATE OF SERVICE

       I certify that on the 28th day of April, 2019, I filed Defendant’s Motion In Limine on

the Use of Extrinsic Evidence to Impeach under FRE 613(b) by electronically filing it via the

CM/ECF system, which will provide notice to Assistant U.S. Attorney Bill Darrow via

Bill.Darrow@usdoj.gov, Trial Attorney Emily Savner via emily.savner@usdoj.gov, and Special

Litigation Counsel Matthew Grady via Matthew.Grady@usdoj.gov.




                                    By:_/s/ Natasha Sen__________
                                           Natasha Sen
                                           Attorney
                                           P.O. Box 193
                                           Brandon, Vermont 05733
                                           (802) 825-6385
